Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is February 4, 2019. This Office Action is in response to the amendment and remarks filed January 19, 2021. Examiner notes the previously outstanding rejection of Claims 2 – 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been rendered moot by cancellation of Claim 2 and Claim 5. This action is an ALLOWANCE.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
Claims 15 – 19 are directed to an invention non-elected without traverse.  Accordingly, claims 15 – 19 been cancelled as follows:
15 – 19.  (Canceled)
Claim 6 has been amended as follows for clarity in antecedent basis:
6.  (Currently Amended)	An optical sensor according to claim 1, wherein a depth of said plurality of substantially concentric rings is given by 

    PNG
    media_image1.png
    90
    276
    media_image1.png
    Greyscale


wherein Δh is said depth, λ is the target wavelength, and Δnrefractive is a difference between a refractive index of said layer of said one or more layers and a refractive index of a material directly above said layer of said one or more layers.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the office action mailed September 17, 2020, page 7, section “Allowable Subject Matter”. See also the amendment and arguments filed by the applicant on January 19, 2021 (See "REMARKS", page 6, section “Substantive Rejections”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813